Exhibit 10.4

ATRECA, INC.

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

for

HERBERT CROSS

This Amended and Restated Executive Employment Agreement (the “Agreement”), made
between Atreca, Inc. (the “Company”) and Herbert Cross (the “Executive”)
(collectively, the “Parties”), is effective as of November 11, 2020 (the
“Effective Date”).

WHEREAS, Executive and the Company previously entered into that certain
Executive Employment Agreement, dated February 1, 2019 (the “Employment
Agreement”) and also signed an offer letter with the Company dated February 1,
2019 (the “Offer Letter”), both of which have governed the terms and conditions
of Executive’s employment with the Company to date;

WHEREAS, the Company desires for Executive to continue to provide services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for such services, as set forth in this Agreement;

WHEREAS, the Company and Executive acknowledge that Executive has served as
Chief Financial Officer since on or around February 25, 2019 and Executive
represents that he is not aware of any events or actions that have occurred
since such date that would give rise to his resignation of employment for Good
Reason (as defined and set forth below) as of the date he is executing this
Agreement; and

WHEREAS, the Company and Executive desire to amend and restate the Employment
Agreement and the Offer Letter such that this Agreement provides all of the
terms and conditions of Executive’s continued employment with the Company as of
the Effective Date; and

WHEREAS, Executive wishes to continue to be employed by the Company and to
provide personal services to the Company in return for certain compensation and
benefits, as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree that the
Employment Agreement and the Offer Letter are amended, restated and superseded
by this Agreement, and shall be of no further force or effect, and the Parties
further agree as follows:

1.         Employment by the Company.

1.1       Position.  Executive shall continue to serve as the Company’s Chief
Financial Officer.  During the term of Executive’s employment with the Company,
Executive will devote Executive’s best efforts and substantially all of
Executive’s business



1.

--------------------------------------------------------------------------------

time and attention to the business of the Company, except for approved vacation
periods and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.

1.2       Duties and Location.  Executive shall continue to perform such duties
as are required by the Company’s Chief Executive Officer, to whom Executive will
report.  Executive’s primary office location shall be the Company’s South San
Francisco, California office.  The Company reserves the right to reasonably
require Executive to perform Executive’s duties at places other than Executive’s
primary office location from time to time, and to require reasonable business
travel.  The Company may modify Executive’s job title and duties as it deems
necessary and appropriate in light of the Company’s needs and interests from
time to time.

1.3       Policies and Procedures.  The employment relationship between the
Parties shall continue to be governed by the general employment policies and
practices of the Company, as adopted or modified from time to time in the
Company’s discretion, except that when the terms of this Agreement differ from
or are in conflict with the Company’s general employment policies or practices,
this Agreement shall control.

2.         Compensation.

2.1       Salary.  For services to be rendered hereunder, Executive shall
receive a base salary at the rate of four-hundred-five thousand six-hundred
dollars ($405,600.00) per year (the “Base Salary”), subject to standard payroll
deductions and withholdings and payable in accordance with the Company’s regular
payroll schedule.  As an exempt salaried employee, Executive will be required to
work the Company’s normal business hours, and such additional time as
appropriate for Executive’s work assignments and position, and Executive will
not be entitled to overtime compensation.

2.2       Bonus.  Executive will be eligible for an annual discretionary bonus
of up to forty percent (40%) of Executive’s Base Salary (the “Annual Bonus”),
under the terms herein and in the Company’s written bonus plan applicable to
executives.  Whether Executive receives an Annual Bonus for any given year, and
the amount of any such Annual Bonus, will be determined by the Company’s Board
of Directors (the “Board”), the Compensation Committee of the Board, or the
Chief Executive Officer (the “CEO”), as applicable,  in its sole discretion,
based upon the Company’s and Executive’s achievement of objectives to be
determined on an annual basis by the Board, the Compensation Committee of the
Board, or the CEO, as applicable.  In order to earn and receive payment of an
Annual Bonus (including a prorated Annual Bonus), Executive must be an active
employee of the Company on the date that any such Annual Bonus is paid.  Any
such Annual Bonus will be paid no later than March 15 of the calendar year after
the applicable bonus year.

3.         Standard Company Benefits. Executive shall continue to be entitled to
participate in all employee benefit programs for which Executive is eligible
under the terms



2.

--------------------------------------------------------------------------------

and conditions of the benefit plans and applicable policies that may be in
effect from time to time and provided by the Company to its employees.  The
Company reserves the right to cancel or change the benefit plans or programs it
offers to its employees at any time.  Additional information regarding these
benefits is available upon request.

4.         Expenses.  The Company will reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in furtherance of
or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

5.         Equity. Any and all Equity Awards granted to Executive prior to the
Effective Date will continue to be governed by the terms of the applicable stock
option and equity incentive award plans or agreements and grant notices.  For
purposes of this Agreement, “Equity Awards” shall mean all stock options,
restricted stock and restricted stock units and such other equity awards granted
to Executive prior to, or after, the Effective Date pursuant to the Company’s
stock option and equity incentive award plans or agreements and any shares of
stock issued upon exercise thereof.

6.         At-Will Employment.  Executive’s employment relationship remains
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause (as defined below) or advance
notice.

7.         Termination of Employment.

7.1       Termination without Severance: Termination for Cause; Resignation
Without Good Reason; Death or Disability.  If Executive resigns his employment
without Good Reason (as defined below), or the Company terminates Executive’s
employment for Cause (as defined below), or if Executive’s employment terminates
as a result of Executive’s death or disability (each such termination referred
to as a “Non-Qualifying Termination”), then (a) Executive will no longer vest in
any Equity Awards, (b) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(c) Executive will not be entitled to any Severance Benefits (as defined below).
 In addition, Executive shall resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of employment termination.

7.2       Termination with Severance: Termination Without Cause; Resignation for
Good Reason.  In the event Executive’s employment with the Company is terminated
by the Company without Cause (other than as a result of Executive’s death or
disability), or Executive resigns his employment for Good Reason (either such
termination referred to as a “Qualifying Termination”), then, (i) provided such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), and (ii) subject to Paragraph 8
(“Conditions to Receipt of Severance Benefits”) and Executive’s



3.

--------------------------------------------------------------------------------

continued compliance with the terms of this Agreement (including the
Confidentiality Agreement), the Company shall provide Executive with severance
benefits in accordance with the terms below (separately or collectively, the
“Severance Benefits”):

(i)         Qualifying Termination not in Connection with a Change in Control.
 In the event of a Qualifying Termination that occurs at any time other than
within the thirty (30)-day period prior to the closing of a Change in Control
(as defined below) or within the twelve (12)-month period following the closing
of a Change in Control, Executive will be eligible to receive the following
Severance Benefits from the Company: (a) the equivalent of nine (9) months of
Executive’s Base Salary in effect as of the date of Executive’s employment
termination, subject to standard payroll deductions and withholdings (the “Cash
Severance”); and (b) the equivalent of nine (9) months of the cost of
Executive’s COBRA premiums needed to continue Executive’s medical, dental and
vision insurance coverage (including coverage for eligible dependents, if
applicable), subject to standard payroll deductions and withholdings (the “COBRA
Severance”).  The Cash Severance and COBRA Severance will be paid in a lump sum
within sixty (60) days following Executive’s Separation from Service, provided
the Separation Agreement (as described in Paragraph 8) has become effective.
 Executive may, but is not obligated to, use the COBRA Severance payment toward
the cost of COBRA premiums.

(ii)        Qualifying Termination in Connection with a Change in Control. In
the event of a Qualifying Termination that occurs within the thirty (30)-day
period prior to the closing of a Change in Control or within the twelve
(12)-month period following the closing of a Change in Control, Executive will
be eligible to receive the following Severance Benefits from the Company:

(a)        Severance.  The equivalent of: (i) twelve (12) months of Executive’s
Base Salary in effect as of the date of Executive’s employment termination,
subject to standard payroll deductions and withholdings (the “CIC Cash
Severance”); and (ii) twelve (12) months (i.e., 1x) of Executive’s target Annual
Bonus for the applicable bonus year in which the termination of employment
occurs, subject to standard payroll deductions and withholdings (the “Annual
Bonus Severance”); and (iii)  twelve (12) months of the cost of Executive’s
COBRA premiums needed to continue Executive’s medical, dental and vision
insurance coverage (including coverage for eligible dependents, if applicable),
subject to standard payroll deductions and withholdings (the “CIC COBRA
Severance”).  The CIC Cash Severance, Annual Bonus Severance, and CIC COBRA
Severance will be paid in a lump sum within sixty (60) days following
Executive’s Separation from Service, provided the Separation Agreement (as
described in Paragraph 8) has become effective.  Executive may, but is not
obligated to, use the CIC COBRA Severance payment toward the cost of COBRA
premiums.

(b)        Accelerated Vesting.  As additional Severance Benefits: (i) vesting
of Executive’s time-based vesting Equity Awards shall be accelerated such that
one hundred percent (100%) of the shares subject to such Equity Awards shall be
deemed immediately vested, and exercisable (to the extent applicable), as of
Executive’s last



4.

--------------------------------------------------------------------------------

day of employment; and (ii) vesting of Executive’s performance-based vesting
Equity Awards shall be accelerated as if all performance goals were achieved at
the 100% level of performance applicable to such awards, and such number of
shares subject to such Equity Awards shall be deemed immediately vested, and
exercisable (to the extent applicable), as of Executive’s last day of
employment.

8.         Conditions to Receipt of Severance Benefits.

8.1       General Conditions.  The receipt of the Severance Benefits, will be
subject to Executive signing and not revoking a separation agreement and release
of claims in a form reasonably satisfactory to the Company within sixty (60)
days following the date of Executive’s Separation from Service (the “Separation
Agreement”).  No Severance Benefits  will be paid or provided until the
Separation Agreement becomes effective.  Executive shall also resign from all
positions and terminate any relationships as an employee, advisor, officer or
director with the Company and any of its affiliates, each effective on the date
of employment termination. Furthermore, as a precondition to Executive’s receipt
of the Severance Benefits, on or within five (5) days after Executive’s
Separation from Service (or earlier if requested by the Company), Executive
agrees to return to the Company all Company documents (and all copies thereof)
and other Company property within Executive’s possession, custody or control.

8.2       Clawback and Recovery.  All Severance Benefits provided under this
Agreement will be subject to recoupment in accordance with any clawback policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law.  In addition, the Board may
impose such other clawback, recovery or recoupment provisions as the Board
determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of common stock of
the Company or other cash or property upon the occurrence of a termination of
employment for Cause.

9.         Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

(i)         Cause.  For purposes of this Agreement, “Cause” for termination will
mean:  (a) commission of any felony or crime involving dishonesty; (b)
participation in any fraud or embezzlement against the Company; (c) material
breach of Executive’s duties to the Company; (d) persistent unsatisfactory
performance of job duties after written notice from the CEO and a reasonable
opportunity to cure (if deemed curable); (e) intentional damage to any property
of the Company; (f) misconduct, or other violation of Company policy that has
caused, or is reasonably expected to result in, harm to the Company; (g) breach
of any written agreement with the Company, including but not limited to this
Agreement or the Confidentiality Agreement (as defined below); and (h) conduct
by Executive which in the good faith and reasonable determination of the CEO
demonstrates



5.

--------------------------------------------------------------------------------

gross unfitness to serve.  The determination as to whether Executive is being
terminated for Cause shall be made in good faith by the Company and shall be
final and binding.  The foregoing definition does not in any way limit the
Company’s ability to terminate Executive’s employment at any time.

(ii)        Change in Control.  For purposes of this Agreement, “Change in
Control” shall have the same meaning given it in the Company’s 2019 Equity
Incentive Plan, as may be amended or restated.

(iii)       Good Reason.  For purposes of this Agreement, Executive shall have
“Good Reason” for resignation from employment with the Company if any of the
following actions are taken by the Company without Executive’s prior written
consent:   (a) a material reduction in Executive’s Base Salary, which the
parties agree is a reduction of at least ten percent (10%) of Executive’s Base
Salary (unless pursuant to a salary reduction program applicable generally to
the Company’s similarly situated employees); (b) a material reduction in
Executive’s duties (including responsibilities and/or authorities), provided,
however, that a change in job position (including a change in title) shall not
be deemed a “material reduction” in and of itself unless Executive’s new duties
are materially reduced from the prior duties; or (c) relocation of Executive’s
principal place of employment to a place that increases Executive’s one-way
commute by more than fifty (50) miles as compared to Executive’s then-current
principal place of employment immediately prior to such relocation.  In order to
resign his employment for Good Reason, Executive must provide written notice to
the Company within thirty (30) days after the first occurrence of the event
giving rise to Good Reason setting forth the basis for Executive’s resignation,
allow the Company at least thirty (30) days from receipt of such written notice
to cure such event, and if such event is not reasonably cured within such
period, Executive must resign from all positions Executive then holds with the
Company not later than fifteen  (15) days after the expiration of the cure
period.

10.       Section 409A.   It is intended that all of the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right to
receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct payment.
 Notwithstanding any provision to the contrary in this Agreement, if Executive
is deemed by the Company at the time of Executive’s Separation from Service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement



6.

--------------------------------------------------------------------------------

with the Company are deemed to be “deferred compensation”, then to the extent
delayed commencement of any portion of such payments is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) and the related
adverse taxation under Section 409A, such payments shall not be provided to
Executive prior to the earliest of (i) the expiration of the six (6)-month
period measured from the date of Executive’s Separation from Service with the
Company, (ii) the date of Executive’s death or (iii) such earlier date as
permitted under Section 409A without the imposition of adverse taxation.  Upon
the first business day following the expiration of such applicable Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Paragraph shall
be paid in a lump sum to Executive, and any remaining payments due shall be paid
as otherwise provided herein or in the applicable agreement. No interest shall
be due on any amounts so deferred.   To the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A.  Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement (or otherwise referenced herein) is determined to be subject to (and
not exempt from) Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

11.       Parachute Payments.  If any payment or benefit (including payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a Change in Control from the Company or otherwise (“Transaction Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Paragraph, would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Transaction Payment are paid to Executive, which of the
following two alternative forms of payment would result in Executive’s receipt,
on an after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”).  For purposes of
determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state and local
income and employment taxes and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes).  If a
Reduced Payment is made, (x) Executive shall have no rights to any additional
payments and/or benefits constituting



7.

--------------------------------------------------------------------------------

the Transaction Payment, and (y) reduction in payments and/or benefits shall
occur in the manner that results in the greatest economic benefit to Executive
as determined in this paragraph.  If more than one method of reduction will
result in the same economic benefit, the portions of the Transaction Payment
shall be reduced pro rata.  Unless Executive and the Company otherwise agree in
writing, any determination required under this Paragraph shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required by
this Paragraph, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  Executive and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Paragraph.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Paragraph as well as any costs incurred by Executive with
the Accountants for tax planning under Sections 280G and 4999 of the Code.

12.       Proprietary Information Obligations.

12.1     Confidential Information Agreement.  On or around February 25, 2019,
Executive entered into that certain  Employee Confidential Information and
Inventions Assignment Agreement (the “Confidentiality Agreement”), which remains
in full force and effect.

12.2     Third-Party Agreements and Information.  Executive represents and
warrants that Executive’s employment by the Company does not conflict with any
prior employment or consulting agreement or other agreement with any third
party, and that Executive will perform Executive’s duties to the Company without
violating any such agreement.  Executive represents and warrants that Executive
does not possess confidential information arising out of prior employment,
consulting, or other third party relationships, that would be used in connection
with Executive’s employment by the Company, except as expressly authorized by
that third party. During Executive’s employment by the Company, Executive will
use in the performance of Executive’s duties only information which is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.

13.       Outside Activities During Employment.

13.1     Non-Company Business.  Except with the prior written consent of the
CEO, Executive will not during the term of Executive’s employment with the
Company undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor.  Executive
may engage in civic and not-for-profit activities so long as such activities do
not materially interfere with the performance of



8.

--------------------------------------------------------------------------------

Executive’s duties hereunder or present a conflict of interest with the Company.

13.2     No Adverse Interests.  Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

14.       Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action, in law or in equity, arising from or relating to the
enforcement, breach, performance, negotiation, execution, or interpretation of
this Agreement, Executive’s employment, or the termination of Executive’s
employment, including but not limited to statutory claims, shall be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16 and to the fullest
extent permitted by law by final, binding and confidential arbitration, by a
single arbitrator, in San Francisco, California, conducted by JAMS, Inc.
(“JAMS”) under the then applicable JAMS rules and procedures for employment
disputes (available upon request and also currently available at
 https://www.jamsadr.com/rules-employment-arbitration).  By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The Company acknowledges that Executive will have the right to be represented by
legal counsel at any arbitration proceeding.  In addition, all claims, disputes,
or causes of action under this Paragraph, whether by Executive or the Company,
must be brought in an individual capacity, and shall not be brought as a
plaintiff (or claimant) or class member in any purported class or representative
proceeding, nor joined or consolidated with the claims of any other person or
entity.  The arbitrator may not consolidate the claims of more than one person
or entity, and may not preside over any form of representative or class
proceeding.  To the extent that the preceding sentences regarding class claims
or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration.  This paragraph shall not
apply to any action or claim that cannot be subject to mandatory arbitration as
a matter of law, including, without limitation, claims brought in court pursuant
to the California Private Attorneys General Act of 2004, as amended, the
California Fair Employment and Housing Act, as amended, and the California Labor
Code, as amended, to the extent such claims are not permitted by applicable
law(s) to be submitted to mandatory arbitration and the applicable law(s) are
not preempted by the Federal Arbitration Act or otherwise invalid (collectively,
the “Excluded Claims”).  In the event Executive intends to bring multiple
claims, including one of the Excluded Claims listed above, the Excluded Claims
may be publicly filed with a court, while any other claims will remain subject
to mandatory arbitration. The arbitrator shall:  (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law.  The Company shall pay all JAMS’ arbitration fees in
excess of the amount of administration fees that would be required of Executive
if the dispute were decided in a court of law.



9.

--------------------------------------------------------------------------------

Nothing in this Agreement is intended to prevent either Executive or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration.  Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

15.       General Provisions.

15.1     Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

15.2     Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties insofar as possible under applicable law.

15.3     Waiver.  Any waiver of any breach of any provisions of this Agreement,
or rights hereunder, must be in writing to be effective, and shall not thereby
be deemed to be a waiver of any preceding or succeeding breach or rights of the
same or any other provision of this Agreement.

15.4     Complete Agreement / Representations.  Executive acknowledges and
agrees that Executive has been paid all compensation owed for all time worked
for the Company, and other than the current payroll, has not earned and is not
entitled to receive any other compensation or benefits from the Company other
than as set forth in this Agreement.  Executive further represents that
Executive is not aware of any events or actions that have occurred during
Executive’s employment with the Company that would give rise to Executive’s
ability to resign Executive’s employment for Good Reason under the Employment
Agreement, Offer Letter, or any other plan, policy or agreement.  This
Agreement, together with the Confidentiality Agreement, constitutes the entire
agreement between Executive and the Company with regard to this subject matter
and is the complete, final, and exclusive embodiment of the Parties’ agreement
with regard to this subject matter.  This Agreement is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations (including without limitation the Employment
Agreement, the Offer Letter, and any other employment terms, offer letter or
employment agreement Executive may have entered into or discussed with the
Company, and Executive further acknowledges and agrees that as of the Effective
Date, Executive will no longer be eligible for, nor entitled to, any
compensation or benefits under the Employment Agreement or Offer Letter or any
other offer letter or agreement).  This Agreement cannot be modified or amended
except in a writing signed by a duly authorized officer of the Company.



10.

--------------------------------------------------------------------------------

15.5     Counterparts.  This Agreement may be executed and delivered in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement, and delivery via facsimile, electronic mail (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law) or other transmission
method and shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

15.6     Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

15.7     Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.

15.8     Tax Withholding and Indemnification.    All payments and awards
contemplated or made pursuant to this Agreement will be subject to withholdings
of applicable taxes in compliance with all relevant laws and regulations of all
appropriate government authorities.  Executive acknowledges and agrees that the
Company has neither made any assurances nor any guarantees concerning the tax
treatment of any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

15.9     Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California without regard to conflicts of law principles.

[Signature page follows]





11.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated
Executive Employment Agreement on the dates below.



ATRECA, INC.











By:

/s/ John A. Orwin



John A. Orwin



President & Chief Executive Officer











Date:

11/11/2020











EXECUTIVE











/s/ Herbert Cross



Herbert Cross



Chief Financial Officer











Date:

11/9/2020



12.

--------------------------------------------------------------------------------